Citation Nr: 1628119	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  15-22 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has tinnitus that is as least as likely as not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

When a chronic condition (e.g., tinnitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., tinnitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.

The Veteran's service treatment records (STRs) show no complaints of tinnitus.  His June 1956 enlistment examination and April 1958 separation examination both revealed clinically normal ears.  He denied ear trouble in both of his reports of medical history.  As the Veteran is service-connected for bilateral hearing loss, in-service acoustic trauma is conceded.

The Veteran's October 2013 claim shows that he reported having tinnitus in service.  In a January 2014 statement, he reported having ringing in his ears since service that had gotten worse as he got older.

The Veteran was provided a VA examination in June 2014.  He reported that the onset was "some years ago" estimated to be about ten years ago.  The examiner opined that it was less likely than not that the Veteran's tinnitus was a symptom associated with his hearing loss.  The examiner reported that although hearing loss and tinnitus were commonly present together, they were not necessarily mutually occurring and had varying causes.  The examiner opined that hearing loss did not cause tinnitus or vice versa.  The examiner also opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The rationale was that the Veteran reported onset of tinnitus to be ten years ago.  The examiner reported that that was too far delayed from military service to be attributed to noise exposure 60 years ago.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus and that he had in-service acoustic trauma.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his tinnitus is related to his in-service acoustic trauma.

Of particular importance to the Board are the Veteran's statements.  His October 2013 claim and January 2014 statement both show that he reported that his tinnitus began in service.  The Board finds the Veteran competent and credible to report that the onset of his current tinnitus was during service.  In finding the Veteran credible, the Board acknowledges that the Veteran did not report such onset during his examination.  However, in light of his other statements showing a report of an onset during service, the Board concludes that the one isolated report of an onset after service does not render the Veteran less credible.  Consequently, the Board reiterates that the Veteran is competent and credible to report tinnitus as beginning in service.  

The Board also acknowledges the negative nexus opinion from the VA examiner.  However, the examiner did not address the Veteran's reports of the onset being during service in his claim or January 2014 statement.  As the examiner's rationale was based on an onset of ten years ago, the failure to address the Veteran's statements of the onset being in service renders the opinion of less probative value.  As such, in light of the Veteran having in-service acoustic trauma, along with the Veteran's reports of onset during service, the evidence suggests that the Veteran's tinnitus is related to his military service.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


